313 S.E.2d 159 (1984)
310 N.C. 621
Christine O'NEAL, formerly Christine O'Neal Wynn
v.
Jon B. WYNN.
No. 505A83.
Supreme Court of North Carolina.
April 3, 1984.
Davis & Davis by George Thomas Davis, Jr., Swan Quarter, for plaintiff-appellant.
Carter, Archie & Hassell by Sid Hassell, Jr., Washington, for defendant-appellee.
PER CURIAM.
The facts of this case are adequately stated in the majority opinion of the Court of Appeals. After a careful review of the briefs and oral arguments presented in this case, and the majority decision of the Court of Appeals, we have concluded that the rationale and supporting authorities cited in the majority decision constitute a correct statement of the law and a correct application of the law to the facts of this case. Therefore, we agree with the result reached by the majority in the Court of Appeals.
The decision of the Court of Appeals is
AFFIRMED.